Title: David Bailie Warden to Thomas Jefferson, 11 December 1810
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
            Washington, 11 Decr 1810—
          
          I beg leave to inform you that the Attorney General is not yet arrived at Washington.  Mr. Coles, to whom I delivered your packet for Mr Rodney, informs me, that he has lost all his furniture on board a vessel, destined for this city, which has been lately wrecked— I was obliged to return from Monticello, by Richmond, where I had the pleasure of meeting Messrs Coles and Cabell. I have been introduced to Mr. Giles, and other members of the Senate—Invitations to dinner from the President, mr. Gallatin, and other Gentlemen induce me to remain a few days longer— mr. Coles, mr. Burwell, Dr Mitchill and other friends will make me known to several Senators, and I fondly hope, that the President, thro’ your recommendation, will please to reinstate me in my former situation. It is said that Mr. Mc Crae does not expect to remain long at Paris—Mr. Russel himself informed me that he would not accept the Consulship which had been offered to him by General Armstrong. This being the case, General Smith and his friends may not feel inclined to oppose my nomination. It was impossible for me to do, or say more to General Armstrong in order to secure my continuance in office—when I wrote the replies to his accusation which you were pleased to read, I was already acquainted with the intended appointment of Mr. Mc Crae.
           I inclose observations on Mr. Woods’ treatise by two able mathematicians of Paris, which I forgot to present to you when at Monticello—I shall have the pleasure of sending you some brochures from Baltimore—with respects to mr. and mrs. Randolph and family, I am, Sir, with grateful esteem and reverence,
          
            your very obliged Servant,
            
 David Bailie Warden
          
        